DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 02 April 2020 has been entered.  After entry of the amendment claims 1-15 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims a “coating” claimed as such is indefinite and misdescriptive  See Ex parte Scott 66 USPQ 371.  The claims should recite “coating composition” which will overcome this specific rejection.
In claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “about 20OC to about 190 OC”, and the claim also recites “preferably about 20OC to about 120 OC” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “alkali metal silicate”, and the claim also recites “preferably sodium silicate, ethyl silicate, potassium silicate, lithium silicate or any combination(s) thereof” which is the narrower statement of the range/limitation.
In claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites:
(1) the broad recitation “about 1% to about 50%, and the claim also recites “preferably about 25%” which is the narrower statement of the range/limitation;
(2) the broad recitation “about 1% to about 50%, and the claim also recites “preferably about 25%” which is the narrower statement of the range/limitation;
(3) the broad recitation “about 1% to about 50%, and the claim also recites “preferably about 25%” which is the narrower statement of the range/limitation; and
(4) the broad recitation “about 1% to about 50%, and the claim also recites “preferably about 25%” which is the narrower statement of the range/limitation.
In claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “aircraft component”, and the claim also recites “preferably weight in the aircraft component is a propeller blade, a propeller shank, a propeller hub, a propeller barrel, a propeller tulip, a landing gear component, an engine gear, an engine disc, a shaft, a strut, or a counterweight” which is a narrower statement of the range limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 107043560 A.
The reference teaches, in the abstract, an inorganic dry powder anti-corrosion coating comprises 100-200 pts. wt. inorganic cementing material, 80-150 pts. wt. redispersible gelatin powder, 150-400 pts. wt. antirust pigment, 20-100 pts. wt. pigment, 20-150 pts. wt. filler and 0-20 pts. wt. additive.  The inorganic cementing material is cement, lime, gypsum and/or powdered alkali metal silicate. The powdered alkali metal silicate is sodium silicate, potassium silicate or lithium silicate. The antirust pigment is iron oxide red, mica iron oxide, aluminum powder, graphite powder, red lead, calcium plumbate, lead cyanamide, basic lead sulfate, lead powder, zinc chrome yellow, four alkali zinc yellow, strontium chromate, Lead silicochromate basic, diphenyl guanidine chromate, zinc molybdate, calcium molybdate, zinc phosphate, aluminum tripolyphosphate, barium metaborate, calcium iron powder, zinc oxide and/or zinc powder.
The instant claims are met by the reference.
As for claim 1, the powdered silicate which may be sodium silicate, potassium silicate or lithium silicate meets the silicate matrix. Aluminum which can be added as an antirust pigment meets the aluminum present within the silicate matrix.  The antirust pigment includes mixtures of pigments and the reference teaches zinc molybdate which meets the claimed inhibitor.  As for the curing temperature, as the reference teaches that the composition is applied to a metal surface and recites no other conditions it is the position of the examiner that the composition is cured at ambient temperature which falls within the claimed range.
As for claim 4, this claim is met as the reference teaches zinc molybdate and an antirust pigment and although it also recites aluminum as an antirust pigment this meets the limitation of the addition of aluminum to a silicate matrix.
As for claim 5, the reference teaches sodium silicate, potassium silicate or lithium silicate.
As for claim 7, as no chromium or magnesium metasilicate it recited as components, this claim is met.
As for claim 8, this claim is met as the aluminum alloy does not have to be present, just that, if it is, that it be selected from those types recited.
As for claim 9, the inhibitor is present in the base thus meeting this claim.

Claims 1, 4-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair (US Patent No. 4,119,763 A).
The reference teaches, in claim 1, a composition which comprises about 3 to about 80 percent by weight of a binder and about 20 to about 97 percent by weight of a filler, the filler being comprised of a major amount of a comminuted refractory ferro alloy and a minor amount of a non-metallic corrosion inhibitor selected from the group consisting of chromates, nitrites, phosphates, molybdates, tungstates, silicates and benzoates.  According to column 2, lines 37+, the binder may be an inorganic binders such as the silicates.  Examples include the alkali metal silicates such as sodium silicates, phosphates, hydrolyzed ethyl silicates, butyltitanates and the like.  Column 3, lines 33+, teaches that examples of non-metallic corrosion inhibitors include zinc molybdate.  Column 4, lines 3-7, teaches that metal powders such as aluminum may be added.  Column 6, lines 11+, teach that following the application of the coating to the metal substrate to be protected, drying and/or curing of the coating is effected. The type and extent of the drying or curing will vary in each instance, depending upon the specific nature of the binder material which is used in the composition. Thus, in some instances, heating may be utilized to effect drying or cure of the coating while in other instances, simple air drying or curing may be sufficient.
The instant claims are met by the reference.
As for claim 1, the reference teaches a binder comprising alkali metal silicates.  The reference teaches that metal powders such as aluminum can be added.  A corrosion inhibitor such as zinc molybdate may be present.  As for the curing temperature the reference teaches, in examples 1-6, compositions which are air dried at 72±5 OF or 22-25 OC which falls within the claimed range.  Also the reference teaches that simple air drying may be sufficient.  Further as the composition is the same it would have the same properties and therefore it would be capable of being cured at the claimed temperature. 
As for claim 4, the inhibitor can consist of only 1 inhibitor such as zinc molybdate.
As for claim 5, the reference teaches sodium silicate and hydrolyzed ethyl silicates.
As for claim 7, as no chromium or magnesium metasilicate it recited as components, this claim is met.
As for claim 8, this claim is met as the aluminum alloy does not have to be present, just that, if it is, that it be selected from those types recited.
As for claim 9, the inhibitor is present in the base thus meeting this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 107043560 A.
The reference was discussed previously.  Further the reference teaches that it can be applied to a metal surface.
The instant claims are obvious over the reference.
As for claim 13, the reference recites that it can be applied to a metal surface to form a surface protective coating and accordingly it would have been obvious to utilize the composition to treat any type of metal substrate such as a peened part without producing any unexpected results absent evidence showing otherwise.

As for claim 14, as the reference recites that it can be applied to a metal surface to form a surface protective coating and accordingly it would have been obvious to utilize the composition to treat any type of metal substrate without producing any unexpected results absent evidence showing otherwise.
As for claim 15, as the reference recites that it can be applied to a metal surface to form a surface protective coating and accordingly it would have been obvious to utilize the composition to treat any type of metal substrate such as an aircraft component without producing any unexpected results absent evidence showing otherwise.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US Patent No. 4,119,763 A).
The reference was discussed previously.  Further the reference teaches that it can be applied to a variety of metal substrates include substrates of ferrous metal, copper and the like (column 6, lines 17-20).  Further in the examples it is applied to steel panels.
The instant claims are obvious over the reference.
As for claim 13, the reference recites that it can be applied to a metal substrate to form a surface protective coating and accordingly it would have been obvious to utilize the composition to treat any type of metal substrate such as a peened part without producing any unexpected results absent evidence showing otherwise.
As for claim 14, as the reference recites that it can be applied to a metal substrate such as a ferrous metal substrate or steel substrate to form a surface protective coating and accordingly it would have been obvious to utilize the composition to treat any type of metal substrate without producing any unexpected results absent evidence showing otherwise.
As for claim 15, as the reference recites that it can be applied to a metal substrate to form a surface protective coating and accordingly it would have been obvious to utilize the composition to treat any type of metal substrate such as an aircraft component without producing any unexpected results absent evidence showing otherwise.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,829,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is encompassed by the limitations recited in the prior patent.
Claim 1 is obvious based on the combination of claims 1 and 2 of the prior patent.  Note that claim 2 recites that the matrix may be a silicate matrix.  As for the curing temperature, as the composition is the same it must have the same properties. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Allowable Subject Matter
Claims 3, 6, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the limitations recited in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        
/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
May 12, 2022